Citation Nr: 0414283	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-31 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the delimiting date for the veteran's eligibility 
for educational assistance benefits under Chapter 30, Title 
38, United States Code, calculated as July 31, 2002, is 
correct. 
  
2.  Whether the veteran is entitled to an extension beyond 
July 31, 2002, of his delimiting date for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The dates of the veteran's active duty and of his reserve 
component service are not verified.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA), 
Muskogee, Oklahoma, Regional Office (RO), apparently issued 
in May 2003, which denied an application for educational 
assistance benefits under Chapter 30 of Title 38 of the 
United States Code, on the basis that the veteran's 
delimiting date for such benefits had expired.  The veteran 
timely disagreed with that determination.  After the RO 
issued an August 2003 statement of the case (SOC), the 
veteran's timely substantive appeal was received in October 
2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C. VA will notify you, the 
veteran, if further action is required on your part.


REMAND

The veteran contends, in essence, that the delimiting date 
for his education benefits, currently assigned as July 31, 
2002, may not have been accurately calculated.  
Unfortunately, the only DD Form 214 of record, apparently 
issued after a period of active duty or active duty for 
training ending in February 2002, does not indicate the dates 
of the prior service on which the veteran's eligibility for 
education benefits under Chapter 30 was based.  The Board is 
obligated to provide a statement of reasons and bases for its 
findings and conclusions.  In reviewing the claims file, the 
Board observes that there is no documentation as to how the 
date of July 31, 2002 was calculated, in light of the fact 
that there is no DD Form 214 documenting that the service 
department has verified the dates of service apparently used 
to calculate the delimiting date.  

The record must be sufficient to enable the Board to explain 
to the claimant the precise basis for the Board's decision.  
In this case, a document reflecting service department 
verification of the veteran's dates of active service, as 
well as clear verification of the type of service the veteran 
had from January 2001 through February 2002, is required to 
allow the Board to explain whether the delimiting date of 
July 31, 2002, assigned by the RO is, in fact, legally 
correct and accurately calculated.  See 38 U.S.C.A. § 
7104(d)(1) (West 2002); Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999).

The documentation supporting calculation of the veteran's 
delimiting date should be associated with the claims file, 
including a DD Form 214 or other service department 
verification of the veteran's dates and types of service.  If 
the veteran was in reserve component service at the time he 
was ordered to serve in the Persian Gulf, the authority under 
which he reported for Persian Gulf service should be 
obtained.  

In addition, service department clarification and 
verification as to whether the veteran's service from January 
2001 through February 2002 was active service (AD) or 
constituted active duty for training (ACDUTRA) should be 
incorporated into the record, including by seeking 
verification directly from the reserve component if 
necessary.  

The veteran also appears to contend that he was not notified 
of the delimiting date for education benefits.  Records 
reflecting that the veteran was notified of his delimiting 
date should be associated with the claims file.

An undated letter issued by the RO indicates a determination 
that the veteran is not entitled to an extension of the 
assigned delimiting date of July 31, 2002.  The August 2003 
SOC indicates that the veteran disagreed with the denial of 
extension of delimiting date beyond July 31, 2002.  The RO 
has not issued a SOC as to this issue; the SOC of August 2003 
addressed only whether the July 31, 2002 delimiting date was 
correctly calculated.  As it appears to the Board that these 
are two separate, although intertwined issues, the veteran is 
also entitled to a SOC on the issue of entitlement to an 
extension of the delimiting date.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  The SOC must advise the veteran that 
he must submit a substantive appeal as to this claim, if he 
wishes to pursue the claim, and the SOC must advise the 
veteran of the time within which to submit such substantive 
appeal.  

The Board notes that the veteran should be advised of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), and of 
the provisions of that act.  The record should be examined to 
assure that all notice required under VCAA has been provided.  
E.g., Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be provided a SOC 
with respect to his disagreement with 
denial of an extension of the delimiting 
date for education benefits beyond July 
31, 2002.  Manlincon v. West, 12 Vet. 
App. 238 (1999) (when a NOD is filed by 
the appellant with respect to a denial of 
benefits, but a SOC has not been issued, 
the Board is required to remand, rather 
than refer, the issue for the issuance of 
the SOC).  The claim should not 
thereafter be returned to the Board for 
further appellate processing unless the 
veteran has filed a timely substantive 
appeal as to that issue after he is 
provided a SOC.

2.  Provide the veteran with notice as 
required under the VCAA.  In particular, 
the veteran should be notified of the 
evidence required to substantiate any 
appealed claim, and should be 
specifically notified that he should 
submit or identify any evidence which is 
not already of record which he believes 
might be relevant to assist him in 
establishing a claim.  Any notice given, 
or action taken, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.  The 
claims file should be reviewed to assure 
that requirements under the VCAA have 
been met.

3.  Documents reflecting service 
department verification of the dates of 
the veteran's active service, such as a 
DD Form 214, should be associated with 
the claims file.  If the veteran was in 
reserve component service at the time he 
was ordered to serve in the Persian Gulf, 
the authority under which he reported for 
Persian Gulf service should be obtained.  
Service department or reserve component 
verification of the type of service the 
veteran had from January 2001 to February 
2002, such as the orders under which the 
veteran reported, or other verification 
of the type of service from the reserve 
component, should be associated with the 
claims file.  

4.  (a) Documentation as to how the 
assigned delimiting date, July 31, 2002, 
was calculated should be associated with 
the claims file.  

(b) Documentation reflecting that the 
veteran was notified of the delimiting 
date for education benefits, at any time 
prior to expiration of the delimiting 
date, should be associated with the 
claims file.  

5.  The RO should then readjudicate the 
veteran's claim that his delimiting date 
of July 31, 2002 was not accurately 
calculated.  If, and only if, the veteran 
has perfected appeal of the disagreement 
with the denial of extension of the 
delimiting date, that claim should be 
readjudicated.

6.  If any benefit sought on appeal 
remains denied, the veteran, and his 
accredited representative, if he obtains 
representation, should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on his appeal, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

Thereafter, each claim for which a timely substantive appeal 
has been submitted should be returned to the Board for final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


